Riddick, J., (dissenting.) I fully concur in so much of the opinion as holds that the evidence in this case shows nothing to estop the execution defendant from claiming the storehouse and that portion of the lot on which it was located- as a part of the homestead. But whether this store and the land upon which it rested was in fact a part of the homestead is a different question, and in my opinion it was not. Our constitution requires that the homestead shall be “owned and occupied as a residence,” and as this storehouse ivas not used as a residence, or as an outhouse in connection with the residence, and as a convenience to it, I think it was not exempt. The language of Mr. Justice Bakin in the cases referred to in the opinion of the court I admit is in conflict with this conclusion, but an examination of the cases will show that the question was not decided in either of those cases. In Gainus v. Cannon, 42 Ark. 504, the court held that the owner of a house used as a home could rent a part of it for the .purposes of a hotel without forfeiting the right to claim it as a homestead. That decision is in accordance with the usual rule that one who has a house actually used as a residence does not forfeit his homestead right by renting a part of it. To rent the.whole of it temporarily would not necessarily work a forfeiture when there was no intention to abandon it as a home. In that case the house held to be exempt was used and occupied as a residence. In the other case of Klenk v. Knoble, 37 Ark. 298, the court decided that under the facts proved the execution defendant was estopped to claim the building levied on by the creditors as a part of his homestead. The court, in other words, held that the building, under the facts proved, was not a part of the homestead, and the remarks of Mr. Justice Bakin on the point involved here must be treated as reflecting only his own views, for the question was not presented by the facts of .that case. If we concede that the remarks of Mr. Justice Eakin in the cases cited were agreed to by the other learned judges on the bench at that time, they would still be only an expression of the opinion of judges on a question not before them for decision. While such an opinion is entitled to dne consideration, it cannot be regarded as a decision of the court, or binding upon us as a decision would be. Looking, then, at this matter as an unsettled question in this state, I do not think the conclusion of the court in this case is correct. I admit that under the facts here there is not much grounds for complaint, for the evidence shows that the whole property claimed as a homestead is not worth above $1,000. But, if this rule is to be applied to cases where the property used for business purposes is of great value, grave injustice may be done to creditors in this state; for to say that a debtor shall be allowed to hold exempt from claims of his creditors buildings of great value, erected for business purposes only, because erected on land claimed as a part of his homestead, would, it seems to me, do violence to the provision in our constitution which requires that the homestead shall be “owned and occupied as a residence.” Const. 1874, art. 9, §§ 4, 5. Under the rule applied in this case a cotton seed oil mill or other manufacturing plant worth $100,000, if erected- on a rural homestead by the owner thereof, when the homestead did not cover more than 80 acres of land, could be claimed as a part of his homestead, and exempt; and so, in a city, a business house costing as much might be protected as a part of a homestead. I do not think that the framers of our constitution intended any such result. If it be said that the constitution does not limit the value of a homestead when it does not exceed 80 acres in the county or one-quarter of an acre in a town or city, I should reply that this was because the intention was to exempt only the home in the country and the land attached when used for farming or some kindred purpose, and to exempt only the home in a town and the grounds and buildings used in connection with the dwelling. When limited to such uses and purposes, it would be seldom that the homestead exempted would be of disproportionate value. People in cities, not able to pay their debts, seldom invest large sums in expensive dwellings, and 80-acre farms are not usually worth over two or three thousand dollars. For this reason the fact that there is no limit to the value of the rural homestead not over 80 acres in extent, and none to an urban homestead not over a quarter of an acre in extent, rarely works injustice to the creditor, so long as it is confined to property owned and used as a dwelling. But the ease is different if the debtor is allowed to erect on the land claimed as a homestead buildings of any character, and for'any purpose, and to hold them exempt from his creditors. The use of the. property should be such as to notify the creditor of its homestead character; and when a store, factory or other building is used exclusively for business purposes, the creditor is not put on notice that it is a homestead, and it is unjust to him to allow such property to be claimed as exempt by the debtor. Grosholz v. Newman, 21 Wall. 486; Thomp. Homesteads, § 102. For these reasons, I do not think that a building in a town or citjr, separate from the dwelling, and erected and used exclusively for business purposes, can properly be called a. part of the homestead, and I am therefore not able to agree to the decision in this case, being of the opinion that the decision of the circuit court that the storehouse of the debtor levied upon was not a part of the homestead and exempt from execution is correct, and should be affirmed. Wood, J., concurred in the dissenting opinion: